Plaintiff in error was tried for murder, and convicted of manslaughter in the first degree in the district court of Okmulgee county on the 20th day of November, 1909, and his punishment fixed at five years in the state penitentiary. His appeal was filed in this court on the 14th day of May, 1910. It appears that plaintiff in error was paroled on the 10th day of June, 1910. Counsel for plaintiff in error, Stanford  Cochran, have filed the following motion to dismiss: "Now comes the plaintiff in error in the above entitled cause, and moves the court to dismiss the appeal heretofore filed in his behalf." The motion is sustained, and the appeal is dismissed.